Citation Nr: 1216347	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from February 1972 to June 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  A RO rating decision dated in May 2003, in pertinent part, denied increased evaluations for the Veteran's service-connected hypertension, right eye disability, scrotal disability, and right knee disability.  In the same decision, the RO increased the evaluation of the Veteran's service-connected left knee disability to 10 percent disabling, and denied his claim for TDIU.  The Veteran filed a timely appeal of these determinations to the Board.  In September 2007, the RO continued the denial of the Veteran's TDIU claim.  

In June 2009, accompanied by his representative, the Veteran testified at a Board personal hearing (Travel Board) before the undersigned Veteran's Law Judge in Montgomery, Alabama.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The case was remanded in August 2009 for further development of the evidence.  That development has been accomplished and the claims have been returned to the Board for appellate consideration.  

The case was before the Board in July 2011.  The Board denied the Veteran's claims for increased ratings and TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision on the issue of TDIU only was vacated pursuant to an October 2011 Order that granted a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's July 2011 decision regarding the denial of TDIU and remand the matter so that the Board could provide an adequate statement of reasons and bases for the denial of TDIU.  Specifically, the Board was to explain what type of work the Veteran could perform when considering his educational background, vocational training, and prior work history in conjunction with his service-connected disabilities.  The JMR noted that the Board had not explained what type of employment the Veteran could feasibly do.  The parties agreed that the Board did not resolve the question of whether any work that the Veteran could perform would be substantial employment that would provide an annual income that exceeded the poverty level.  The Court granted the JMR and remanded the case to the Board.


FINDINGS OF FACT

1.  Service connection is in effect for disability of the right eye, rated 30 percent disabling; hypertension, rated 20 percent disabling; a scrotal disability, rated 10 percent disabling; chondromalacia of the right knee, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; and chalazion with resolved lid cellulitis, rated zero percent disabling; th combined disability rating is 60 percent; and special monthly compensation has been awarded for the loss of use of a creative organ.  

2.  The Veteran reported that he had two years of college education and work experience as a postal worker from 1982 to 1988, and that he became too disabled to work in 1988.  

3.  The service-connected disabilities alone are not of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In a claim for increase (including TDIU), the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board has made attempts to obtain all of the records utilized by the Social Security Administration (SSA) in a claim for benefits, but has been notified that those records are not available, having been destroyed.  The Board did obtain a copy of the September 2000 SSA decision that awarded benefits to the Veteran.  The RO arranged for VA examinations in September 2003, May 2006, November 2007, August 2008, April 2009, and June 2010.  These examinations, taken together, are found to be adequate for rating purposes for the issue decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In addition, the Veteran has not alleged that the examinations are inadequate and so they are presumed to have been adequate.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) .

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011). 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

TDIU Analysis

The Veteran contends that he cannot obtaining or retain substantially gainful employment.  Through his representatives, he has contended generally that his service-connected disabilities are sufficient to prevent him from obtaining or retaining substantially gainful employment.  During the Board personal hearing before the undersigned in June 2009, the Veteran stated that he had left his last employment after having had multiple surgeries on his back.  He reported that his hands and neck had interfered with his ability to obtain employment as well.  

After reviewing all the evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.  The weight of the evidence shows that the Veteran is rendered unable to maintain substantially gainful employment due to non-service-connected disorders that include disabilities of the back, neck, hand, headaches, and depression, especially the back injury, disability, and surgery in 1988 that precluded any further heavy lifting of mail containers.  The overall disability picture presented by the Veteran's service-connected disabilities is not sufficient to cause unemployability standing alone, or to place in equipoise the question of whether the Veteran's unemployability is due to service-connected disabilities alone. 

The Veteran has submitted two applications for TDIU.  In each, the Veteran reported that he had last worked in 1988 as a "postal worker," a job that he had held from 1982 to June 1988, when he became too disabled to work.  He did not further elaborate as to what duties he performed at the post office.  Elsewhere, the Veteran has reported that his work at the post office included lifting mail containers.  He also indicated that he had not tried to obtain employment since he became too disabled to work.  At the Board personal hearing, the Veteran testified that he left his work as a postal worker because of surgery for his back, with subsequent surgery to remove the discs in the back.  At the Board hearing, the Veteran did not explain what his duties were at the post office.  He reported having had two years of college education, but no other education or training.  

The Veteran has a combined 60 percent rating, which is not due to a single disability or a combination of disabilities from a common source; thus, he does not meet the schedular criteria for consideration of TDIU.  The Veteran's service-connected disabilities are disability of the right eye, rated 30 percent disabling; hypertension, rated 20 percent disabling; a scrotal disability, rated 10 percent disabling; chondromalacia of the right knee, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; and chalazion with resolved lid cellulitis, rated zero percent disabling.  The combined disability rating for service-connected disabilities is 60 percent.  Nevertheless, he may be found entitled to this benefit if it is shown that his service-connected disabilities, standing alone, are of sufficient severity that they prevent his from engaging in (either obtaining or maintaining) substantially gainful employment.  

The Veteran's most significant disability is the blindness of the right eye.  On VA examination in June 2010 light perception only was noted in the right eye.  At that time, there was no indication of enucleation of the right eye and distant visual acuity of the left eye was correctable to 20/25.  

Service connection has also been established for hypertension.  On VA examination in June 2010, the Veteran's blood pressure readings were noted to be 185/106, 161/85, and 162/98.  Prior readings were noted to be 144/106, 160/104, and 158/110 in February 2003; and 144/106, 160/104, and 158/110 in May 2007.  

The Veteran's only service-connected orthopedic disabilities are chondromalacia of each of his knees.  On Examination in June 2010, range of motion of each of his knees was shown to be from 0 degrees extension to 130 degrees flexion.  The Veteran had no further restriction after repetitive use and no instability of either knee, but was noted to have irritation of the knees between 0 and 10 degrees and between 120 and 130 degrees.  

The Veteran's scrotal disability is shown to cause tenderness of the epididimis, rated 10 percent disabling; and erectile dysfunction, for which the Veteran is receiving special monthly compensation on account of the loss of use of a creative organ, but is not shown to cause interference with his ability to maintain employment.  Similarly, the chalazion with resolved lid cellulitis of the right eye is not shown to cause interference with the Veteran's ability to be employed.  

In addition to the Veteran's service-connected disabilities, the Veteran has other disabilities for which service connection has not been established, the most significant of which is the Veteran's low back disability, status post lumbar laminectomy.  With regard to severity and impairments on employability caused by the non-service-connected disorders, the Board notes that the Veteran's low back disability was rated in 1990 for non-service-connected pension purposes as being 60 percent disabling.  

The SSA opinion indicated that depression (affective disorder) was a factor in the Veteran's inability to maintain employment under the regulations applicable to that agency.  Service connection is not in effect for any psychiatric disability, which in combination with other physical disabilities, could be a factor in an inability to maintain even a more sedentary employment.  See 38 C.F.R. § 4.15 (consideration is to be given to the effect of combinations of physical and mental disability).  

Service connection has not been established for the back disability, neck disability, or hand disability that the Veteran testified were instrumental in his departure from the post office.  Moreover, service connection is not in effect for headaches or depression, disorders named by SSA as preventing employment.  


The SSA decision dated in September 2000 shows that the Veteran was unable to maintain or retain employment due to severe impairments of status post back surgery, back pain, headaches, blindness in the right eye, and depression (affective disorder).  Of these, service connection has only been established for the Veteran's right eye disability.  The Veteran has also been diagnosed with chronic obstructive pulmonary disease and cervical disc disease prior to the relevant period of this appeal.  

The SSA decision reflects that the determination of unemployability was based on evidence and findings that included evidence of herniated and bulged discs, diskectomy, increased intensity of back and leg pain since the 1988 accident, daily leg pain (from back disability) with tingling, and revision laminotomy in 1996; in 1998 cervical pain and right leg giving way causing him to fall and hit his head; and in 1999 the Veteran reported that in  1998 he had hurt his back when lifting some mail containers; in August 1999, the Veteran reported sciatica down the right leg, which continued with motion, inability to stand for 10 to 15 minutes to perform a job before he had to sit down due to pain, and the additional symptoms and impairments of hip numbness due to low back disability.  

The only disability named by SSA as a factor in inability to work for which service connection is in effect is the blindness in the Veteran's right eye, a disability he had at the time of his discharge from service in 1980 and with which he was able to work for the post office until his low back injury, disability, and surgery, in combination with other non-service-connected disorders, forced him to leave the post office where he worked for six years.  

The Board finds that the Veteran is unable to maintain substantially gainful employment for which he is vocationally trained that included heavy lifting of mail containers; however, the reason for the inability to maintain substantially gainful employment, including inability to do heavy lifting of mail containers, is shown by the evidence, including the Veteran's own statements and testimony, to be primarily due to his non-service-connected status post back, neck, and hand disabilities, with additional impairment due to non-service-connected headaches and depression.  The evidence shows that the Veteran injured his back on the job at the post office while working after service in 1988 due to heavy lifting of mail containers, which caused a back disability with herniated disc, which required surgery for disc removal and laminectomy in 1988, with subsequent chronic low back pain that was difficult to treat and that included radiating pain and aches to the legs.  He was rendered unemployable as of June 1988 due to injury and surgery following the post-service back injury while lifting a heavy mail container at the post office. 

During the Board hearing on appeal, the Veteran testified that he had not been able to continue employment with the post office, a job that he had held for many years, due to (non-service-connected) back, neck, and hand disabilities.  At the Board personal hearing, the Veteran did not mention his service-connected knee disabilities, his only service-connected orthopedic disabilities, as a disability that precluded employment with the U.S. Postal Service.  The Veteran is competent to report which physical disabilities were causing him difficulty while working with the U.S. Postal Service, and that limited his physical abilities to perform tasks that included lifting mail containers so as to prevent him from continuing employment.  The fact that the Veteran did not mention the knee disabilities as a factor in his unemployability from tasks associated with the postal service is strong evidence that the service-connected knee disabilities were not the reasons for the inability to perform tasks required for employment.  

With regard to the question of what types of work the Veteran could perform that are consistent with his educational background, vocational training, and prior work history.  The evidence shows that the Veteran is capable of working at the post office, including lifting heavy mail containers, with his service-connected disabilities that include orthopedic knee disabilities and eye disorder; thus, the Veteran has in fact worked substantially gainful employment with these service-connected disabilities, and there is no evidence to the contrary.  The evidence shows unemployability due to non-service-connected disabilities in this case where the very specific, post-service back injury in fact caused the Veteran's unemployability in 1988.  

The evidence also shows that the Veteran has not tried to obtain substantially gainful employment, but does show that he maintained employment with the post office for years even with the service-connected eye disability, for which there is no evidence of accommodation.  Additionally, the Veteran in fact worked at the post office with all the service-connected disabilities, none of which were indicated by the Veteran or SSA as playing a significant role in the determination of unemployability by SSA.  The only disability named by SSA as a factor in inability to work for which service connection is in effect is the blindness in the Veteran's right eye, a disability he had at the time of his discharge from service in 1980 and with which he was able to work for the post office until the post-service, non-service-connected low back injury, disability, and surgery, in combination with other non-service-connected disorders, forced him to leave the post office in 1988 where he had worked for six years.

The record shows that the Veteran has reported two years of college education, but has not reported additional vocational training, and his work history includes only his work as a postal worker.  In this case, the evidence shows that the Veteran is rendered unemployable by inability to maintain substantially gainful employment due to non-service-connected disabilities, including the low back injury and disability that directly and immediately caused him to be unemployed from the only vocation that he has identified to VA, that of a postal worker.  For these reasons, the Board finds that the service-connected disabilities, standing alone, are not shown to 

cause an inability to obtain or retain substantially gainful employment.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

TDIU is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


